Citation Nr: 0700574	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-24 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to April 19, 1999, for 
the grant of service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to May 
1980.

This claim is on appeal from the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
February 2001 rating decision granted service connection for 
a schizo-affective disorder with an effective date of April 
19, 1999.  In a June 2001 VA Form 21-4138, the veteran 
disagreed with the effective date.  A statement of the case 
on an earlier effective date was issued in July 2001.  The 
veteran responded in a VA Form 21-4138, received in January 
2002, that he wished to appeal, thereby submitting a 
substantive appeal in lieu of VA Form 9.  A supplemental 
statement of the case on this issue was furnished in May 
2002.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is of 
record.

At the hearing, the veteran raised the issue of an earlier 
effective date for a total disability rating (TDIU).  While 
the effective date is identical to the one appealed for 
service-connection for a schizoaffective disorder, the issue 
related to a TDIU is not before the Board at this time.  If 
the veteran wished to separately challenge that effective 
date, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
"paranoid psychosis" was received at the RO in May 1986, 
more than one year after he was separated from active 
service.

2.  By decisions dated in July 1986, March 1990, and February 
1994, the RO denied claims for a psychiatric disorder.  Those 
decisions were not appealed and became final.

3.  In April 1999, the veteran filed a claim for 
schizophrenia.

4.  In a February 2001 rating decision, the RO granted 
service connection for schizoaffective disorder at 70 percent 
disabling effective from April 19, 1999, the date of the 
veteran's claim.

5.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a psychiatric disorder after February 
1994, until the veteran filed a claim on April 19, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 19, 1999, for a grant of service connection for a 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2006).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  The 
effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r) (2006).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2006).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the veteran filed a request to reopen a claim 
for schizophrenia in April 1999.  In November 2000, he 
underwent a psychological evaluation which, for the first 
time, established a causal relationship between his 
psychiatric symptomatology and military service.  By decision 
dated in February 2001, the RO granted service connection for 
schizophrenia at 70 percent disabling.  

The date of receipt of the claim seeking service connection 
was in 1999, more than one year after his separation from 
service in May 1980.  Accordingly, the applicable law 
establishes that the effective date, generally, shall be no 
earlier than the date of the claim.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q), (r) (2006).  As such, the RO 
established an effective from April 19, 1999, the date of the 
claim and a claim for an earlier effective date must be 
denied.

However, the veteran has raised additional related issues 
which will be separately discussed.  First, he contends that 
he should be awarded disability benefits effective from the 
date of separation from active duty in May 1980.  The Board 
notes that the veteran filed an initial claim for "paranoid 
psychosis" in May 1986, which was denied by rating decision 
dated in July 1986.  Since this claim was filed was more than 
one year after his separation from service, the effective 
date could not be assigned to the date of discharge, even if 
that claim were still pending.

On a related note, the veteran contends that the July 1986 
decision was premature in that his personnel records and 
Social Security disability records were not requested or 
considered.  However, the Board notes that he did not appeal 
the July 1986 rating decision and it became final one year 
later.  In this situation, the findings of the July 1986 
rating decision can only be challenged on the basis of clear 
and unmistakable error (CUE), which has not been raised and 
is not before the Board at this time.

Similarly, the veteran filed a claim for a psychiatric 
disorder in November 1989, which was denied by rating 
decision dated in March 1990 on the basis that no new and 
material evidence had been submitted.  The veteran did not 
disagree and that decision also became final after one year.  
Absent a challenge based on CUE, the July 1986 and March 1990 
decisions are final and an effective date prior to those 
dates cannot be supported by the record.

Next, the veteran filed claims for paranoid psychosis, 
headaches, sleeplessness, confusion, disorientation, and 
nonspecific vaginitis in August 1993, which were denied by 
rating decision dated in February 1994.  The veteran asserts 
that the RO failed to act upon a timely notice of 
disagreement and that those claims, particularly the 
psychiatric claim, remain open.  

The record reflects that the veteran, in fact, submitted two 
pieces of correspondence indicating a disagreement with the 
denial of benefits.  In the first, received in August 1994, 
he stated: "I disagree with the decision to disaprove [sic] 
my application for Veterans Benefits.  Please send copies of 
the decision and the reasons why as mine are misplaced . . . 
."  The second, received in September 1994 stated: "I 
disagree with your decision to deny my application for V. 
Benefits.  Please send another copy of the determination, 
case statement, action notice, and reason for your denial, as 
my copies are missing . . . ."

In response, the RO send the veteran a letter enclosing the 
February 1994 rating decision and indicating that: "since 
you did not furnish the specific decision for which you filed 
your Notice of Disagreement, please provide us with this 
information on the enclosed VA Form 21-4138."  

Under the regulations in effect at the time, a Notice of 
Disagreement was a written communication from the claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  The regulations also provided that:

While special wording is not required, 
the Notice of Disagreement must be in 
terms which can be reasonably construed 
as disagreement with that determination 
and a desire for appellate review.  If 
the agency of original jurisdiction gave 
notice that adjudicative determinations 
were made on several issues at the same 
time, the specific determinations with 
which the claimant disagrees must be 
identified.

38 C.F.R. § 20.201 (1994).  

It is apparent to the Board that the RO's follow-up 
correspondence was an attempt to clarify which of the several 
issues the veteran sought to appeal.  In response, the 
veteran wrote that he had misplaced all of the copies of the 
information that had been sent in support of his application 
for benefits.  He requested that the RO send him copies, 
which was apparently done in November 2004.    

The Board finds that the February 1994 rating decision is, in 
fact, final.  While the veteran indicated an intent to 
disagree with the decision, there were multiple issues 
addressed in the decision and it was within the RO's 
discretion to seek further clarification on which issues the 
veteran sought to appeal.  That no additional clarification 
was forthcoming from the veteran, despite a request, renders 
the February 1994 rating decision final.  As such, there is 
no basis for an earlier effective date based on a claim filed 
August 1993.

Next, the veteran contends that the RO failed to take action 
on December 1995 correspondence, which he asserted to have 
been a claim for pension but with indications that it was 
also for compensation.  He maintains that the claim should 
have been adjudicated, developed, or rated.  However, a 
careful review of the correspondence (which is a postcard 
addressed to VA headquarters in Washington, D.C., not the RO) 
reflects that the veteran sought help applying for "Veterans 
Disability Benefits" but no specific claim was identified.  
He noted that he was homeless, that he was in decline, and 
felt despair.  

A Routing and Transmittal Slip dated in December 1995 to the 
Honolulu RO (temporarily handling claims for the Los Angeles 
RO at that time) noted that the veteran had been sent a VA 
Form 21-526, which is an Application for Compensation and 
Pension.  Under the relevant regulations, once an informal 
claim is received, VA is to forward an application form to 
the claimant.  If the formal claim is received within one 
year, the date of claim will be the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The veteran's VA Form 
21-526 was received on April 19, 1999. 

Construing the December 1995 postcard from the veteran as an 
informal claim, the RO was not bound to adjudicate any 
potential claim identified (of which there were none) but 
rather, as required by the regulations, sent him an 
application form so that he could file a formal claim.  
Contrary to his assertions, the RO appropriately addressed 
the correspondence from the veteran but no additional follow-
up from him was forthcoming until many years later.  
Therefore, the Board finds that this correspondence cannot 
establish an earlier effective date.

Next, the veteran asserts that his mental status made it 
difficult for him to properly pursue his VA claims and to 
understand what he needed to do to follow through 
consistently with his claims.  At the hearing before the 
Board, he cited to a June 2003 letter from a VA psychiatrist 
who indicated that the veteran's stance was that he could not 
file for a claim earlier due to his psychiatric condition.  
The VA physician noted that while that may be true, he had no 
direct knowledge of the veteran's symptoms during those 
years.  

While the Board sympathizes with his situation, the Board is 
bound by the laws and regulations and is without authority to 
grant benefits on an equitable basis.  On the issue of 
equitable tolling of the time period to appeal to the United 
States Court of Appeals for Veterans Claims (Court) based on 
mental illness, the Federal Circuit has held that the 
evidence would need to show that the claimant's failure to 
file an appeal was the direct result of mental illness that 
rendered him incapable of "rational thought or deliberate 
decision making" or "incapable of handling his own affairs 
or unable to function in society."  Barrett v. Principi, 363 
F.3d 1316 (Fed. Cir. 2004).  A medical diagnosis alone or 
vague assertions of mental problems will not suffice.  Id.  

The provisions of 38 C.F.R. § 20.301(a) state that a notice 
of disagreement or substantive appeal may be filed by a 
claimant personally, or by his or her representative if a 
proper power of attorney or declaration of representation, is 
on record or accompanies such substantive appeal.  If an 
appeal is not filed by a person listed in 38 C.F.R. 
§ 20.301(a) and the claimant is rated incompetent by VA or 
has a physical, mental, or legal disability which prevents 
the filing of an appeal on his or her own behalf, a notice of 
disagreement or substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or 
a Court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed. 38 C.F.R. § 20.301(b) (2006).

While the veteran has been found to be incompetent, that 
determination was not rendered until 2003, well after the 
July 1986, March 1990, and February 1994 rating decisions.  
Further, it appears that at least part of this time the 
veteran was represented by different service organizations 
(not his current representative) as shown by letters copied 
to those groups.  By not replying to the denials of his claim 
and taking advantage of his right to appeal, the veteran 
failed to exercise necessary diligence in pursuit of his 
claim.  In sum, a basis for an earlier effective date is not 
demonstrated.  
 
Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability rating and effective date elements of a service-
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  In 
this regard, the rating decision that is the basis of the 
appeal was for service connection for a psychiatric disorder, 
and was favorably decided.  The issue of the effective date 
assigned is a "downstream" issue.  The Court has held that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served it purpose, and its application is not longer 
required because the claim has already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing 
Dingess).

In this appeal, the veteran was in any event given notice of 
what type of information and evidence he needed to 
substantiate his claim for an effective date by letter dated 
in March 2006.  He was informed that the date of a claim 
would be based on several factors (when claim was received, 
when the evidence showed a level of disability), and when 
payment would start.  He was notified that if he had any 
information or evidence that he had not previously provided 
that he should inform VA or provide that evidence.  

Moreover, the veteran was given examples of the type of 
information needed to determine an effective date and 
provided with a contact address.  In addition, he was 
provided with an opportunity to present sworn testimony on 
the merits of the effective date claim before the Board in 
September 2006.  That is, the veteran has had a "meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the VCAA 
has been complied with and no further action is necessary.


ORDER

The claim for entitlement to an effective date prior to April 
19, 1999, for the grant of service connection for a 
schizoaffective disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


